Title: Henry Knox to Tobias Lear, 27 August 1793
From: Knox, Henry
To: Lear, Tobias



Dear Sir.
[Philadelphia] August 27. 1793.

Please to inform the President of the United States, that it is understood, that David Allison is not the Secretary of Governor Blount, but that he has been occasionally employed by him.
That in all the money transactions, or payments, in which Mr Allison has been employed, he has settled his accounts to the entire satisfaction of the Accountant.
And that he has now given bonds for the faithful discharge of the trust reposed in him, to the amount of eighty thousand dollars. Yours sincerely

H. Knox secy of war

